Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group III, claims 65-68 in part and claim 70 (full embodiment) without traverse in the reply filed on 08/08/2022 is acknowledged. Thus, claims 52-71 are pending in this application, claims 65-68 and 70 is now under consideration for examination; and claims 52-64, 69 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 15/550,452 filed on 08/11/2017 now US Patent 10, 584,321, which is a 371 of PCT/US16/17886 filed on 02/12/2016, which claims benefit of Provisional application 62/115,928 filed on 02/13/2015. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 04/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that pages 12-13 and 38, of specification; and Fig. 6A-B & 7 recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The amino acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the amino acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO:, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Double Patenting: 35 U.S.C. 101
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 65-67 are rejected under 35 U.S.C. 101 as claiming the same invention as that of allowed claims 10-12 of Gao et al., (US 10,584,321 B2). This is a double patenting rejection; for the record examiner would like to state that the method of claims 65-67  of the instant invention and the allowed claims 10-12 of Gao et al., (US 10,584,321 B2) are identical in scope as the instant invention/claims.
As a ready reference, examiner has reproduced below the allowed claims 10-12 of Gao et al., (US 10,584,321 B2):

    PNG
    media_image1.png
    49
    313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    337
    media_image2.png
    Greyscale

Double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 65-68 and 70 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-12 of Gao et al., (US 10,584,321 B2) and in view of Schaffer et al., (US 2014/0364338 A1). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
	Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 65-68 and 70 of the instant application are directed to an in vitro method of targeting genome editing in a cell, the method comprising: delivering to the cell a nucleic acid encoding a first recombinant adeno associated virus (rAAV) having an terminally-grafted Cas-family endonuclease on at least one capsid protein, wherein the terminally-grafted Cas-family endonuclease is directed to a genomic cleavage site by a guide RNA… the method of claim 65, wherein the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human.
Claims 10-12 of reference patent Gao et al., (US 10,584,321 B2) are directed to an in vitro method of targeting genome editing in a cell, the method comprising: delivering to the cell a nucleic acid encoding a first recombinant adeno associated virus (rAAV) having an terminally-grafted Cas-family endonuclease on at least one capsid protein, wherein the terminally-grafted Cas-family endonuclease is directed to a genomic cleavage site by a guide RNA… . Furthermore, the preferred embodiment in said reference patent Gao et al., (US 10,584,321 B2) is also directed to a cell present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human: applicants’ are directed to the following sections of reference patent Gao et al., (US 10,584,321 B2): column 3, lines 49-57; reproduced below:

    PNG
    media_image3.png
    123
    318
    media_image3.png
    Greyscale

Additionally the following reference of prior art clearly teaches a method of use of adeno-associated viral vectors comprising encoded therapeutic proteins for administration to a subject of interest including human, wherein the route of administration is via intra-ocular, intra-muscular, intra-nasal, intra-peritoneal, intravitreal: see Schaffer et al., (US 2014/0364338 A1), Abstract; paragraphs [0006], [0027], [0059], [0152], [0154-0155] and [0180]; and entire document; said reference provides Teaching, Suggestion and Motivation for a method of use of adeno-associated viral vectors comprising encoded therapeutic proteins for administration to a subject of interest including human, wherein the route of administration is via intra-ocular, intra-muscular, intra-nasal, intra-peritoneal, intravitreal.
Therefore, claims 65-68 and 70 of the of the instant application cannot be considered patentably distinct over 10-12 of reference patent Gao et al., (US 10,584,321 B2) in view of Schaffer et al., (US 2014/0364338 A1), when there is specifically disclosed embodiment in the reference patent Gao et al., (US 10,584,321 B2) that supports claims 10-12 of that patent and falls within the scope of the claims 65-68 and 70 herein i.e., an in vitro method of targeting genome editing in a cell, the method comprising: delivering to the cell a nucleic acid encoding a first recombinant adeno associated virus (rAAV) having an terminally-grafted Cas-family endonuclease on at least one capsid protein, wherein the terminally-grafted Cas-family endonuclease is directed to a genomic cleavage site by a guide RNA… . Furthermore, the preferred embodiment in said reference patent Gao et al., (US 10,584,321 B2) is also directed to a cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human, because it would have been obvious to one having ordinary skill in the art to modify claims 10-12 of reference patent Gao et al., (US 10,584,321 B2) by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 10-12 of reference patent Gao et al., (US 10,584,321 B2).
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 68 and claim 70 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 68 and 70 recite “…the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human”, there is insufficient antecedent basis for this limitation in claims 68 and 70, as independent claim 65 is limited to “an in vitro method…” and “in vitro” by definition is limited to “within glass; observable in a test tube; in an artificial environment”; see https://medical-dictionary.com/in vitro (two pages downloaded on 09/04/2022), thus dependent claims 68 and 70 broadening the scope of claim 65. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
	Claims 65-68 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for an in vitro method of targeting genome editing in an isolated eukaryotic cell i.e., HEK293 cells transfected with the recombinant vector; see Examples 1-3 pages 35-39 of specification, the method comprising delivering to said cell a first recombinant adeno-associated virus (rAAV) having a terminally-grafted Cas-family endonuclease on at least one capsid protein, wherein the terminally-grafted nuclease is directed to a genomic cleavage site by a guide RNA, and results in targeted genome editing in the isolated cell, does not reasonably provide enablement for an in vitro method of targeting genome editing “… wherein the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human” (also see 35 U.S.C. 112(b) rejection above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims without undue experimentation.   
The specification nor the prior art provide any teaching or suggestion that the claimed composition and the claimed use of the composition of the instant invention in an in vitro method of targeting genome editing “… wherein the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human” (also see 35 U.S.C. 112(b) rejection above for claims interpretation) can be used to prevent or treat any disease/condition irrespective of etiology, pathology, patho-biogenesis and patho-physiology of any disease/condition in humans. The specification is limited to the following teaching; an in vitro method of targeting genome editing in an isolated eukaryotic cell i.e., HEK293 cells transfected with the recombinant vector; see Examples 1-3 pages 35-39 of specification, the method comprising delivering to said cell a first recombinant adeno-associated virus (rAAV) having a terminally-grafted Cas-family endonuclease on at least one capsid protein, wherein the terminally-grafted nuclease is directed to a genomic cleavage site by a guide RNA, and results in targeted genome editing in the isolated cell. In the absence of any experimental evidence showing that administering the composition of the instant invention in an in vitro method of targeting genome editing…, and in the absence of some teaching or suggestion as to the mechanism by which administering use of the composition of the instant invention in an in vitro method of targeting genome editing…, one of skill in the art would have to experimentally determine via a clinical study whether the administration of administering of the composition of the instant invention in an in vitro method of targeting genome editing…, and under which conditions administering and the use of the composition of the instant invention in an in vitro method of targeting genome editing… can in fact treat any disease/condition irrespective of etiology, pathology, patho-biogenesis and patho-physiology of any disease/condition in humans i.e., administering the composition of the instant invention in an in vitro method of targeting genome editing… in humans may not result in prevention or treatment of any disease/condition in all cases and conducting clinical studies to demonstrate this effect is not deemed routine experimentation.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims, broadly including for an in vitro method of targeting genome editing “… wherein the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human” (also see 35 U.S.C. 112(b) rejection above for claims interpretation). The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of for an in vitro method of targeting genome editing “… wherein the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human” irrespective of etiology, pathology, patho-biogenesis and patho-physiology of any disease/condition in humans, is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 65-68 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 65-68 and 70 are directed to encompass: the claimed composition and the claimed use of the composition of the instant invention in an in vitro method of targeting genome editing “… wherein the cell is present in a subject, and the nucleic acid is administered to the subject intravenously, intravascularly, transdermally, intraocularly, intrathecally, orally, intramuscularly, subcutaneously, intranasally, or by inhalation… wherein the subject is a human” (also see 35 U.S.C. 112(b) rejection above for claims interpretation) can be used to treat any disease/condition irrespective of etiology, pathology, patho-biogenesis and patho-physiology of any disease/condition in humans.
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .”). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Since there are no examples provided in the specification that exemplifies a method for preventing or treating any disease/condition irrespective of etiology, pathology, patho-biogenesis and patho-physiology of any disease/condition in humans, the application lacks written description.
No information, beyond the characterization of an in vitro method of targeting genome editing in an isolated eukaryotic cell i.e., HEK293 cells transfected with the recombinant vector; see Examples 1-3 pages 35-39 of specification, the method comprising delivering to said cell a first recombinant adeno-associated virus (rAAV) having a terminally-grafted Cas-family endonuclease on at least one capsid protein, wherein the terminally-grafted nuclease is directed to a genomic cleavage site by a guide RNA, and results in targeted genome editing in the isolated cell.
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652